DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 3/1/2021.
3.	This Office Action is made Non-Final. 
4.	Claims 1-30 are pending.
5..	Claims 11 and 13 are objected to for allowable subject matter.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 8/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	Claim 30 is interpreted under 35 U.S.C 112 (f). Claim 30 recites “means for” The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A review of the specification shows that the following: Fig. 2 and Sections [0039-0044]  appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Therefore, the claims will not be rejected under 35 USC 112b as being indefinite.   It is suggested that the claims be amended to recite a Processor for “means for setting and adjusting” limitations. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
8.	Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior arts Zhou et al. WO 2020041757 discloses UE transmit timing change and rate can be adjusted as defined in 3GPP [Section 0015] and UE is configured with parameters based on TCI states for UL (uplink) time domain; the prior art Yi et al. US 20200351892 discloses Section [0139] A UE adjust an uplink transmission timing based on a timing advanced command; and the prior art Kim et al. US 20210120581 discloses reference signal mapped or associated with the corresponding beam index or an index (or identifier) of a transmission configuration indicator (TCI) state for beam management and DCI include one or more among uplink resource allocation information,  scheduling information, transmission timing adjustment information, a timing advance (TA) value, a TA command,  transmission power adjustment information, beam configuration information, TCI state information [Sections 0152, 0220]. 
	However, the prior arts Zhou, Yi, and Kim do not render the limitations obvious the claim elements recited in the objected dependent claims adjusting the timing based on a time tracking loop or channel power delay profile estimate of a TRS (tracking reference signal) spatially quasi-located with a source downlink RS quasi-located with the uplink transmission; calculating is based on a smallest value from timing estimates of a plurality of downlink reference signals or an average of timing estimates of the plurality of downlink reference signals.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-10, 12, and 14-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. WO 2020041757 (published 02/27/2020) hereafter Zhou.

As to Claim 1.  Zhou discloses a method of wireless communication by a UE (user equipment), comprising [Abstract, Section 0002: A device User Equipment (UE) implement a method and determine a timing for Uplink (UL) communication with the gNodeB. Various embodiments relate to the field of wireless communications, and particularly to uplink timing adjustment with beam switching]:
setting a timing parameter based on an uplink TCI (transmission configuration indication) state; and [Sections 0012, 0039, 0044, 0114: UE determine a timing for an uplink (UL) communication with the gNodeB on beams. Beam indications are based on Transmission Configuration Indication (TCI) state(s). TCI Present in DCI is set as 'enabled', the UE use the TCI-State according to value of 'Transmission Configuration Indication' field in the detected PDCCH with DCI; UE assume ports are quasi co-located (QCL) with the RS(s) in the TCI state with respect to the QCL type parameter(s) given by the indicated TCI state and based on time offset. In TS38.133 V.15.2.0 (technical specification), the UE is configured with parameters according to DCI detection to a PUSCH (physical uplink shared channel) transmission timing values by higher layer parameter UL-data-time-domain];
adjusting [Section 0015: 3GPP Technical Specification (TS) 38.133 V.15.0.0 disclose UE transmit timing as UE having the capability to follow the frame timing change, timing change in adjustment, and adjustment rates defined as part of the UE transmit timing requirements] uplink transmit timing for an uplink transmission [i.e. PUSCH/PUCCH/SRS] based on the timing parameter [Sections 0019, 0027, 0114, 0140: When it is the transmission for PUCCH, PUSCH and SRS transmission, the UE is capable of changing (i.e. adjusting) the transmission timing. The UE adjusts the timing of its uplink transmission timing at time slot. The UE is configured with parameters transmission timing for PUSCH (i.e. uplink) transmission. Wherein the processing circuitry is to adjust the timing for the UL communication].

As to Claim 2.  Zhou discloses the method of claim 1, further comprising setting the timing parameter based on a quasi-collocated (QCL) source reference signal (RS) specified by the uplink TCI state [Sections 0012, 0039, 0041, 0044: UE determine a timing for an uplink (UL) communication based on beams. Beam indications are based on Transmission Configuration Indication (TCI) states. The UE can be configured with a list of M TCI-State configuration; each TCI-State contains parameters for configuring a quasi co-location (QCL) relationship reference signals (RS). The UE use the TCI-State according to detected PDCCH with DCI; UE assume ports are quasi co-located with the RS(s) in the TCI state with respect to the QCL type parameter(s) given by the indicated TCI state based on time offset].

As to Claim 3.   Zhou discloses the method of claim 2, in which the QCL source reference signal comprises an SRS (sounding reference signal) of a configured SRS resource set, and in which setting the timing parameter comprises setting the timing parameter to match a timing advance of the SRS resource set [Sections 0013, 0016, 0019, 0028, 0041, 0047: For PUSCH/SRS the gNodeB send timing advance or TA command to UE to change timing to align (i.e. match) with the timing of the network. UE’s initial transmission timing applies to sounding reference signal (SRS). When it is the transmission for SRS transmission, the timing advance is applied. With respect to TA adjustment, the UE is to adjust the timing of its transmissions relative to timing advance values. The UE configured with a list of M TCI-State configuration; each TCI-State contains parameters for configuring a quasi co-location (QCL) relationship reference signals (RS).   RS resource set configured with higher layer parameter TRS, the UE shall expect TCI state indicating QCL types with the same periodic CSI-RS resource].

As to Claim 4.   Zhou discloses the method of claim 2, in which setting the timing parameter comprises [Sections 0012, 0039, 0044: UE determine a timing for an uplink (UL) communication based on beams. Beam indications are based on Transmission Configuration Indication (TCI) states. The UE use the TCI-State and assume ports are quasi co-located with the RS(s) in the TCI state with respect to the QCL type parameter(s) given by the indicated TCI state based on time offset]
setting the timing parameter by calculating a beam specific timing advance, in which the QCL source reference signal comprises a downlink reference signal including a TRS (tracking reference signal), SSB (synchronization signal block) or a CSI-RS (channel state information reference signal) [Sections 0025, 0035, 0046, 0148: The UE estimate (i.e. calculate) the difference between the old and new beam and apply the difference to the UL timing, as part of beam management, and the UE would be able to correct the UL timing. UE measurements based on reference signal (RS) for beam management at least channel state information reference signal (CSI-RS). For CSI-RS resource set configured with higher layer parameter TRS-Info, the UE shall expect that a TCI-State indicates quasi-colocation type (QCL type) with an SS/PBCH block. Wherein the radio link quality measurements are based on CSI-RS or on synchronization signal block (SSB) that is spatially quasi co-located (QCLed)]. 

As to Claim 5. Zhou discloses the method of claim 1, further comprising adjusting uplink transmit timing for a plurality of uplink beams [Section 0011: UE operates with multiple beams with DL and UL timing], each uplink beam having its own uplink TCI state [Sections 0012, 0025, 0039, 0140: UE determine a timing for an uplink (UL) communication with the gNodeB based on beams. The UE estimate (i.e. calculate) the difference between the old and new beam and apply the difference to the UL timing, as part of beam management, and the UE would be able to correct the UL timing. Beam indications are based on Transmission Configuration Indication (TCI) state(s). Wherein the processing circuitry is to adjust the timing for the UL communication]. 

As to Claim 6. Zhou discloses the method of claim 1, further comprising indicating a maximum number of sub-timing advance groups (TAGs) supported by the UE [Table 5 (Depicts UE Timing Advance(s) for Adjustment for Sub-carrier spacing with Max/Min TA(s)), Sections 0015, 0027, 0028: Per 3GPP, maximum amount of timing change in one adjustment, minimum and maximum adjustment rate are defined as part of the UE transmit timing requirements. The timing advance (TA) is initiated from a gNodeB with MAC message that implies or otherwise indicates an adjustment of the TA. With respect to TA adjustment, the UE is to adjust the timing of its transmissions relative to timing advance values].

As to Claim 7. Zhou discloses the method of claim 1, further comprising receiving an indication of a number of sub-timing advance groups (TAGs) to support [Table 5 (Depicts UE Timing Advance(s) for Adjustment for Sub-carrier spacing with Max/Min TA(s)), Sections 0013, 0014, 0015, 0028: UE receive timing advance or TA command to change timing. MAC PDU for timing advance carries Timing Advance values range from 0 to 63. Per 3GPP UE have capability (i.e. support) to follow frame timing change of the connected gNodeB. With respect to TA adjustment, the UE is to adjust the timing of its transmissions relative to timing advance values].

As to Claim 8. Zhou discloses the method of claim 1, in which a timing advance command includes at least one sub-timing advance group (TAG) index, each sub-TAG comprising at least one uplink TCI state [Table 5, Sections 0012, 0013, 0014, 0028, 0039: UE determine a timing for an uplink (UL) communication with the gNodeB based on beams. UE receive timing advance or TA command to change timing. MAC PDU for timing advance carries Timing Advance values range from 0 to 63. With respect to TA adjustment, the UE is to adjust the timing of its transmissions relative to timing advance values. Beam indications are based on Transmission Configuration Indication (TCI) state(s)].

As to Claim 9. Zhou discloses the method of claim 1, in which a media access control-control element (MAC- CE) comprises a plurality of sub-timing advance group (TAG) updates [Table 5 (Depicts UE Timing Advance(s) for Adjustment for Sub-carrier spacing with Max/Min TA(s)), Sections 0013, 0014, 0028: Timing advance is MAC CE used to control uplink transmission timing, UE receive timing advance or TA command to change timing for PUSCH/PUCCH/SRS transmission and then if arrives too early the network can send another timing advance command to indicate the UE to transmit bit later or bit earlier. MAC PDU for timing advance carries Timing Advance values range from 0 to 63. With respect to TA adjustment, the UE is to adjust the timing of its transmissions relative to timing advance values].

As to Claim 10. Zhou discloses the method of claim 1, further comprising: receiving an indication of a timing reference RS (reference signal); deriving a timing estimate for the timing reference RS; and adjusting the timing parameter based on the timing estimate [Sections 0025, 0033, 0035, 0041: The UE estimates and apply to UL timing as part of beam management, UE adjust its uplink timing. The procedure P2 is used to enable the UE measurement on different Tx (transmission) beams to change the beams. UE measurements based on reference signal (RS) for beam management at least channel state information reference signal (CSI-RS). The UE is configured with TCI states, each TCI state contains parameters for quasi co-location (QCL) relationship between one or two reference signals].

As to Claim 12. Zhou discloses the method of claim 1, further comprising calculating the timing adjustment from a timing estimate of at least one downlink reference signal [Sections 0025, 0035: The UE estimates and apply to UL timing as part of beam management, UE adjust its uplink timing. UE measurements based on reference signal (RS) for beam management at least channel state information reference signal (CSI-RS)].
when a source reference signal is not a tracking reference signal, or the source reference signal is a SRS (sounding reference signal) spatially quasi-located with the uplink transmission and the SRS is not configured with spatial relationship information [Sections 0016, 0019, 0027, 0041: UE’s initial transmission timing applies to sounding reference signal (SRS) or its PRACH. When it is the transmission for PUCCH, PUSCH and SRS transmission, the UE is capable of changing (i.e. adjusting) the transmission timing. The UE is configured with parameters transmission timing for PUSCH (i.e. uplink) transmission. The UE can be configured with a list of M TCI-State configuration; Each TCI-State contains parameters for configuring a quasi co-location (QCL) relationship reference signals (RS)].

As to Claim 14.  Zhou discloses the method of claim 1, further comprising adjusting uplink timing for a physical uplink shared channel (PUSCH) based on a parameter different from a parameter for adjusting a timing for a physical uplink control channel (PUCCH), in which a TCI state for the PUCCH differs from a TCI state for the PUSCH [Sections 0019, 0042, 0114, 0140: When it is the transmission for PUCCH, PUSCH and SRS transmission, the UE is capable of changing (i.e. adjusting) the transmission timing. The indicated mapping between TCI states and DCI field 'Transmission Configuration Indication' should be applied in slot (i.e. time/timing see 0027). The UE is configured with parameters according to DCI detection to a PUSCH (physical uplink shared channel) transmission timing values by higher layer parameter UL-data-time-domain. Wherein the processing circuitry is to adjust the timing for the UL communication].

As to Claim 15.   Zhou discloses the method of claim 1, further comprising continuing to apply the adjusted uplink transmit timing for a period of time after switching bandwidth parts (BWPs) [Sections 0025, 0074-0075, 0114: At the time the UE decides to switch its beam it follows autonomous adjustment used to bring it within an error tolerance. With Bandwidth Adaptation (BA), the bandwidth of the UE can be adjusted; the adjustment include adjusting the width during period; Bandwidth Part (BWP) and BA is achieved by configuring the UE with one or more BWP(s).  Switching between configured BWPs happens by means of DCI or an inactivity timer. In TS38.133 V.15.2.0 (technical specification), the UE is configured with parameters according to DCI detection to a PUSCH (physical uplink shared channel) transmission timing values by higher layer parameter UL-data-time-domain].

As to Claim 16. Zhou discloses the method of claim 1, in which a timing offset is less than a threshold [Sections 0015, 0045: The uplink frame transmission takes place N offset in time. For both the cases, if the offset is less than the threshold Threshold-Sched-Offset, the UE assume quasi co-located with the RS(s) in the TCI state with respect to the QCL], the method further comprising adjusting the timing parameter in accordance with the timing offset and a transmission mode, the timing offset being between a high priority grant free transmission and a low priority transmission [Sections 0027, 0044, 0139: The UE adjusts the timing of its uplink transmission timing at time slot. UE assume QCL with the RS(s) in the TCI state with respect to the QCL type parameter(s) given by the indicated TCI state and based on time offset. Wherein the timing for the UL communication is based on a timing for a downlink (DL) communication corresponding to a time offset given by: Full Division Duplex-FDD (i.e. transmission mode) UL communication, a value of 0, for Time Division Duplex (TDD) (i.e. transmission mode) the UL communication, a value of 39936 or 25600].

As to Claim 17. Zhou discloses the method of claim 1, further comprising: setting the timing parameter by measuring a source reference signal indicated by the uplink TCI state; and the adjusting further comprises adjusting all uplink beams [Section 0011: UE operates with multiple beams with DL and UL timing], with a single timing adjustment based on the measuring of the source reference signal [Sections 0012, 0016, 0025, 0039, 0140: UE determine a timing for an uplink (UL) communication with the gNodeB based on beams. UE’s initial transmission timing applies to sounding reference signal (SRS). The UE estimate (i.e. calculate) the difference between the old and new beam and apply the difference to the UL timing, as part of beam management, and the UE would be able to correct the UL timing. Beam indications are based on Transmission Configuration Indication (TCI) state(s). Wherein the processing circuitry is to adjust the timing for the UL communication]. 

As to Claim 18.    Zhou discloses an apparatus of a UE (user equipment) for wireless communication, comprising [Abstract, Section 0002: A device User Equipment (UE) implement a method and determine a timing for Uplink (UL) communication with the gNodeB. Various embodiments relate to the field of wireless communications, and particularly to uplink timing adjustment with beam switching]:
 a memory [Memory-444], and at least one processor [Processor/CPU 438-442] operatively coupled to the memory, the memory and the at least one processor configured [Fig. 4, Sections 0135, 0138: The circuitry comprises processors and memory utilized by said processors. The UE includes processing circuitry]:
to set a timing parameter based on an uplink TCI (transmission configuration indication) state; and [Sections 0012, 0039, 0044, 0114: UE determine a timing for an uplink (UL) communication with the gNodeB on beams. Beam indications are based on Transmission Configuration Indication (TCI) state(s). TCI Present in DCI is set as 'enabled', the UE use the TCI-State according to value of 'Transmission Configuration Indication' field in the detected PDCCH with DCI; UE assume ports are quasi co-located (QCL) with the RS(s) in the TCI state with respect to the QCL type parameter(s) given by the indicated TCI state and based on time offset. In TS38.133 V.15.2.0 (technical specification), the UE is configured with parameters according to DCI detection to a PUSCH (physical uplink shared channel) transmission timing values by higher layer parameter UL-data-time-domain];
to adjust [Section 0015: 3GPP Technical Specification (TS) 38.133 V.15.0.0 disclose UE transmit timing as UE having the capability to follow the frame timing change, timing change in adjustment, and adjustment rates defined as part of the UE transmit timing requirements] uplink transmit timing for an uplink transmission [i.e. PUSCH/PUCCH/SRS] based on the timing parameter [Sections 0019, 0027, 0114, 0140: When it is the transmission for PUCCH, PUSCH and SRS transmission, the UE is capable of changing (i.e. adjusting) the transmission timing. The UE adjusts the timing of its uplink transmission timing at time slot. The UE is configured with parameters transmission timing for PUSCH (i.e. uplink) transmission. Wherein the processing circuitry is to adjust the timing for the UL communication].

As to Claim 19. Zhou discloses the apparatus of claim 18, in which the at least one processor is further configured to [Fig. 4, Sections 0135, 0138]:
set the timing parameter based on a quasi-collocated (QCL) source reference signal (RS) specified by the uplink TCI state [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 20.  Zhou discloses the apparatus of claim 19, and in which the at least one processor is further configured to [Fig. 4, Sections 0135, 0138]:
in which the QCL source reference signal comprises an SRS (sounding reference signal) of a configured SRS resource set, set the timing parameter by setting the timing parameter to match a timing advance of the SRS resource set [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].
As to Claim 21.   Zhou discloses the apparatus of claim 19, in which the at least one processor is further configured to [Fig. 4, Sections 0135, 0138]:
set the timing parameter by setting the timing parameter by calculating a beam specific timing advance, in which the QCL source reference signal comprises a downlink reference signal including a TRS (tracking reference signal), SSB (synchronization signal block) or a CSI-RS (channel state information reference signal) [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 22. Zhou discloses the apparatus of claim 18, in which the at least one processor is further configured to [Fig. 4, Sections 0135, 0138]:
adjust uplink transmit timing for a plurality of uplink beams, each uplink beam having its own uplink TCI state [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 23.  Zhou discloses the apparatus of claim 18, in which the at least one processor is further configured to [Fig. 4, Sections 0135, 0138]:
indicate a maximum number of sub-timing advance groups (TAGs) supported by the UE [See Claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 24.  Zhou discloses the apparatus of claim 18, in which the at least one processor is further configured: [Fig. 4, Sections 0135, 0138]:
to set the timing parameter by measuring a source reference signal indicated by the uplink TCI state; and to adjust by adjusting all uplink beams with a single timing adjustment based on the measuring of the source reference signal [See Claim 17 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 25.   Zhou discloses an apparatus of a base station [i.e. gNodeB see 0131: node referred to as base station] for wireless communication, comprising [Fig. 3, Abstract, Section 0002: The UE determine a timing for uplink (UL) communication with gNodeB. Various embodiments relate to the field of wireless communications]: 
 a memory, and at least one processor operatively coupled to the memory, the memory and the at least one processor configured [Fig. 4, Sections 0135: The circuitry comprises processors and memory utilized by said processors]:
to set a timing parameter for a user equipment (UE) based on an uplink TCI (transmission configuration indication) state and [Sections 0013, 0044, 0114: The gNodeB can send a 'timing advance' or TA command to the UE to change the PUSCH/PUCCH transmission. TCI Present in DCI (i.e. comes from base station) is set as 'enabled', the UE use the TCI-State according to value of 'Transmission Configuration Indication' field in the detected PDCCH with DCI; UE assume ports are quasi co-located (QCL) with the RS(s) in the TCI state with respect to the QCL type parameter(s) given by the indicated TCI state and based on time offset. In TS38.133 V.15.2.0 (technical specification), the UE is configured with parameters according to DCI detection to a PUSCH (physical uplink shared channel) transmission timing values by higher layer parameter UL-data-time-domain],
to adjust [Section 0027, 0028: The timing advance (TA) is initiated from a gNodeB with MAC message that indicates an adjustment of the TA in these cases, the UE adjusts the timing of its uplink transmission timing at time slot. With respect to TA adjustment, the UE is to adjust the timing of its transmissions relative to timing advance values] uplink transmit timing for an uplink transmission [i.e. PUSCH/PUCCH/SRS] based on the timing parameter [Sections 0019, 0027, 0114, 0140: When it is the transmission for PUCCH, PUSCH and SRS transmission, the UE is capable of changing (i.e. adjusting) the transmission timing. The UE adjusts the timing of its uplink transmission timing at time slot. The UE is configured with parameters transmission timing for PUSCH (i.e. uplink) transmission. Wherein the processing circuitry is to adjust the timing for the UL communication].

As to Claim 26.   Zhou discloses the apparatus of claim 25, in which the at least one processor is configured to [Figs. 3-4, Sections 0131, 0135]:
 receive an indication, from the UE, of a maximum number of sub-timing advance groups (TAGs) supported by the UE, prior to setting the timing parameter [See Claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 27.  Zhou discloses the apparatus of claim 25, in which the at least one processor is configured to [Figs. 3-4, Sections 0131, 0135]:
 transmit an indication of a number of sub-timing advance groups (TAGs) to support [See Claim 7 rejection because both claims have similar subject matter therefore similar rejection applies herein].
As to Claim 28. Zhou discloses the apparatus of claim 25, in which the at least one processor is configured to [Figs. 3-4, Sections 0131, 0135]:
 transmit a timing advance command including at least one sub-timing advance group (TAG) index, each sub-TAG comprising at least one uplink TCI state [See Claim 8 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 29. Zhou discloses the apparatus of claim 25, in which the at least one processor is configured to [Figs. 3-4, Sections 0131, 0135]:
 transmit a media access control-control element (MAC-CE) comprising a plurality of sub-timing advance group (TAG) updates [See Claim 9 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 30.	   Zhou discloses a UE (user equipment) for wireless communication, comprising [Abstract, Section 0002: A device User Equipment (UE) implement a method and determine a timing for Uplink (UL) communication with the gNodeB. Various embodiments relate to the field of wireless communications, and particularly to uplink timing adjustment with beam switching]:
means for setting a timing parameter based on an uplink TCI (transmission configuration indication) state; and [Sections 0012, 0039, 0044, 0114: UE determine a timing for an uplink (UL) communication with the gNodeB on beams. Beam indications are based on Transmission Configuration Indication (TCI) state(s). TCI Present in DCI is set as 'enabled', the UE use the TCI-State according to value of 'Transmission Configuration Indication' field in the detected PDCCH with DCI; UE assume ports are quasi co-located (QCL) with the RS(s) in the TCI state with respect to the QCL type parameter(s) given by the indicated TCI state and based on time offset. In TS38.133 V.15.2.0 (technical specification), the UE is configured with parameters according to DCI detection to a PUSCH (physical uplink shared channel) transmission timing values by higher layer parameter UL-data-time-domain];
means for adjusting [Section 0015: 3GPP Technical Specification (TS) 38.133 V.15.0.0 disclose UE transmit timing as UE having the capability to follow the frame timing change, timing change in adjustment, and adjustment rates defined as part of the UE transmit timing requirements] uplink transmit timing for an uplink transmission [i.e. PUSCH/PUCCH/SRS] based on the timing parameter [Sections 0019, 0027, 0114, 0140: When it is the transmission for PUCCH, PUSCH and SRS transmission, the UE is capable of changing (i.e. adjusting) the transmission timing. The UE adjusts the timing of its uplink transmission timing at time slot. The UE is configured with parameters transmission timing for PUSCH (i.e. uplink) transmission. Wherein the processing circuitry is to adjust the timing for the UL communication].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure;  (1) Yi et al. US 20200351892 discloses in Section [0048] The base station transmit one or more MAC CEs indicating one or more timing advance values for one or more Timing Advance Groups (TAGs); Section [0079] A UE transmit one or more Reference Signals (RSs) to a base station; For example, the one or more RSs may be at least one of Demodulation-RS (DM-RS), Phase Tracking-RS, and/or Sounding RS (SRS); Section [0082] A base station configure a UE with one or more SRS resource sets when a higher layer parameter indicates beam management; Section [0139] A UE adjust an uplink transmission timing based on a timing advanced command; Section [0160] A gNB configure one or more TCI states to a wireless device; A TCI state may be configured/indicated/associated with one or more downlink reference signals (e.g., tracking reference signals, CSI-RS, SSB); gNB may configure one or more quasi-colocation (QCL) types for a downlink reference signal configured/indicated/associated for with a TCI state. One or more parameters in a TCI state (e.g., a set of {QCL-type, RS}) may define TX parameters. 
(2) Kim et al. US 20210120581 discloses in Section [0152] For example, the beam index information may be expressed using a reference signal mapped or associated with the corresponding beam index or an index (or identifier) of a transmission configuration indicator (TCI) state for beam management; Section [0220] The base station transmit PDCCH (e.g., DCI) in which corresponding DCI include one or more among uplink resource allocation information,  scheduling information, transmission timing adjustment information, a timing advance (TA) value, a TA command,  transmission power adjustment information, beam configuration information, TCI state information, and uplink resource allocation information for transmission. 
Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 19, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477